Opinion by
Beaver, J.,
The petitioners presented their petition to the court of quarter sessions of Beaver county, asking for the appointment of overseers of the poor for the township of Rochester, in the county of Beaver, alleging the repeal of the Act of March 29, 1851, P. L. 260, entitled “ An act to provide for the erection of a house for the support and employment of the poor in the county of Beaver,” and that, by reason thereof, “the obligation of supporting, caring for and employing the poor reverted to the several boroughs and townships and has since that time devolved upon said municipalities.”
The question presented for our consideration is the constitutionality of the Act of June 4, 1879, P. L. 78. This has been *118fully considered in an opinion this day filed in Rose v. Beaver Co., ante, p. 110, in which the constitutionality of the act is' upheld and the right of the commissioners of Beaver county to maintain the poor of said county under its provisions sustained. In accordance with the views therein expressed, the order of the court of quarter sessions, refusing to appoint overseers of the poor, in accordance with the petition presented by the appellants, is affirmed and the appeal dismissed at the costs of the appellants.